Citation Nr: 0000214	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  He died on April 6, 1998.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that his cause 
of death was acute myocardial infarction due to coronary 
heart disease; diabetes mellitus was a contributing 
condition.

2.  The veteran's service-connected disabilities were 
prostatitis, trigonitis, and urethritis.  He also had 
prostate cancer and a congenital patent ductus arteriosus.

3.  The appellant has not presented competent evidence that 
the veteran's myocardial infarction, coronary heart disease, 
or diabetes mellitus was incurred in or is related to his 
service, nor that his service-connected prostatitis, 
trigonitis, or urethritis caused or contributed to his death.  
Prostate cancer or patent ductus arteriosus was not incurred 
in or related to service, nor caused or contributed to the 
veteran's death.

4.  The appellant has not presented a plausible claim for 
entitlement to service connection for cause of the veteran's 
death.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death and, 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that when the 
RO rendered its rating decision on this claim, it did not 
specifically determine whether the appellant had met the 
burden of submitting a well-grounded claim, the establishment 
of which is necessary to trigger VA's statutory duty to 
assist in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO first assisted the appellant in developing 
facts pertinent to the claim.  Consequently, the Board will 
consider all the evidence of record, including that resulting 
from VA assistance, in determining whether the appellant's 
claim is well grounded in this case.

In determining whether the appellant is entitled to service 
connection for the veteran's cause of death, the Board must 
first determine whether the claim is well grounded.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy, 1 Vet. App. at 81.  The claim does 
not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the  
appellant by § 5107(a).  Tirpak, 2 Vet. App. at 611.  Mere 
allegation or speculation is not enough to make the claim 
well-grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 
505  (1993); Grottveit, 5 Vet. App. at 92-93. 

The three elements of a "well grounded" claim for service 
connection for disability are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also 38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303  (1999).

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a)  (1999).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1999).  
A contributory cause of  death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)  (1999).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 U.S.C.A. §§ 
1110, 1310  (West 1991); 38 C.F.R. § 3.312(a)  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran died on April 6, 1998.  His death certificate 
states that the immediate cause of death was an acute 
myocardial infarction.  The underlying cause of death was 
coronary heart disease.  Diabetes mellitus was reported as 
another significant condition that contributed to his death.

Service medical records are dated from 1942 to 1945.  
According to the veteran's February 1942 induction medical 
examination report, he had no coronary heart disease or 
diabetes upon entrance into active duty.  Records show that, 
in March 1945, he was admitted for a suspect systolic heart 
murmur and mitral valve insufficiency.  A March 1945 hospital 
record shows a diagnosis of congenital heart disease, 
consisting of a patent ductus arteriosus.  The condition was 
not incurred in the line of duty, but existed prior to 
service.  A May 1945 record shows that the veteran was 
admitted for observation for valvular heart disease (mitral 
insufficiency).  Hospitalization records from August 1945 
show that such condition was "not found."

Service medical records also show treatment for gonorrhea, 
epididymitis, and prostatitis.

The veteran's September 1945 separation medical report shows 
no physical defects.

VA medical records show treatment for urethritis, 
prostatitis, and epidermophytosis from March 1946 to May 
1946, and for prostatitis, urethritis, left varicocele, and 
postural lordosis in March 1947.  A March 1946 chest and 
heart examination was normal.

The veteran was granted entitlement to service connection for 
urethritis, trigonitis, and prostatitis by RO rating decision 
dated July 1946.  In a July 1947 decision, the RO denied 
entitlement to service connection for heart disease because 
no such condition was found on last examination. 

A June 1975 private cardiologist letter states that the 
veteran had complaints of chest pain for a year.  He had no 
history of diabetes mellitus or hypertension.  A grade I 
systolic murmur and possible ejection click were noted on 
physical examination.  Other medical records from June 1975 
show that the veteran was seen with chest pain.  Medical 
history indicated that he was felt to have a heart murmur in 
1945 while in service.  The veteran underwent right and left 
heart catheterization in order to assess his coronary 
vasculature.  Angiographic findings revealed normal left 
ventricular size with no notable mitral regurgitation; a 
somewhat short anterior descending coronary artery; a 
dominant right coronary artery; and a thickened ductus 
arteriosus.  Conclusion was that the veteran had essentially 
normal left ventricular function; no evidence of coronary 
arterial disease, and a patent ductus arteriosus.

A December 1975 RO rating decision denied entitlement to 
service-connected for patent ductus arteriosus because it was 
a developmental (congenital) disorder, not a disability for 
VA benefits purposes.

Private outpatient records from March 1992 to November 1997 
show that the veteran was treated for prostate cancer, 
cataracts, and glaucoma.  A November 1996 physician's note 
indicates that he also had diabetes mellitus.

An April 1998 private emergency care report shows that the 
veteran was admitted by emergency medical services, was 
unresponsive, and, after attempts to revitalize him, died.  
The associated physician's report indicates that he had no 
known history of coronary heart disease.  That day, he had 
been eating lunch, when he completely passed out and was 
unresponsive.  Diagnosis was cardiac arrest due to acute 
myocardial infarction.

A May 1998 private physician's letter reflects that the 
veteran had been a patient since 1961 and that he died in 
April 1998.  His cause of death was an acute myocardial 
infarction, secondary to coronary artery disease.

III.  Analysis

In order for her claim to be granted, the appellant must show 
that the veteran's cause of death was related to his service.  
38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.312  (1998).  In this 
regard, she asserts entitlement to service connection on 
several grounds.  She argues that the veteran's death was 
related to his prostate cancer, or to his urethritis, 
trigonitis, and prostatitis, or to his congenital patent 
ductus arteriosus.

After review of the record, the Board finds no evidence that 
the veteran's death was related to his service, including to 
any of his service-connected disabilities.  The veteran was 
service-connected for prostatitis, trigonitis, and 
urethritis.  The death certificate shows that his cause of 
death was an acute myocardial infarction due to underlying 
coronary heart disease, and that diabetes mellitus was a 
contributing cause.  No competent evidence suggests that his 
service-connected prostatitis, trigonitis, or urethritis 
caused his acute myocardial infarction, coronary heart 
disease, or diabetes mellitus, or otherwise caused or 
contributed to his death.  While the appellant has argued 
that the veteran's prostatitis, trigonitis, and urethritis 
were related to his death, her opinion is not competent 
because lay persons are not competent to offer medical 
opinions.  In order to make medical conclusions, medical 
expertise is required which, in this case, the appellant has 
not been shown to have.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The appellant's assertions that the veteran's patent ductus 
arteriosus or prostate cancer contributed to his death are 
also without merit.  The veteran was not service-connected 
for either of these conditions, and service connection for 
these conditions is not warranted.  The patent ductus 
arteriosus is a congenital condition for which service 
connection is not available by law.  38 C.F.R. § 3.303(c)  
(1999).  Prostate cancer was first shown on or about 1992, 
approximately 47 years after the veteran's separation from 
service.  There is no evidence that it was incurred in or is 
related to service.  38 C.F.R. § 3.303  (1999).  In any 
event, no competent evidence of record suggests that the 
veteran's myocardial infarction, coronary heart disease, or 
diabetes mellitus was related to his patent ductus arteriosus 
or prostate cancer.

It should be noted that there is no basis for entitlement to 
service connection for coronary heart disease or diabetes 
mellitus.  Service medical records do not show any treatment 
for these disorders.  Diabetes mellitus is first shown in the 
medical record in November 1996, more than 50 years after the 
veteran's separation from service.  The medical evidence from 
1975 specifically states that he had no diabetes mellitus at 
that time.  Coronary heart disease was not shown at any time 
prior to his death in April 1998.  In 1975, cardiac work-up 
specifically found no coronary arterial disease.

Because there is no evidence of record indicating a 
relationship between the veteran's cause of death and 
service, the Board finds that the appellant has not met the 
initial requirement of submitting a well-grounded claim.  
Thus, her claim for service connection for the veteran's 
cause of death is not well grounded.  Regulations affording 
the appellant the benefit of the doubt, as provided by 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, do not apply 
where the appellant has not submitted a well-grounded claim.  
Holmes v. Brown, 10 Vet. App. 38, 42  (1997).

IV.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the veteran's cause of death.  As a result, the claim must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific piece of evidence that is 
available and, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the veteran's 
cause of death on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claim.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

